Russell, C. J.
1. In support of the ground of the defendants’ motion for a new trial based upon alleged newly discovered testimony, a witness testified that he warned the plaintiff against alighting from the train, thereby informing him that they had not reached the depot; and had this warning been heeded the injury complained of would not have occurred. But there was a counter-showing, in which the statement of the witness alleged to have been newly discovered was contradicted by testimony of two other witnesses. Held, that the credibility of the testimony of the several witnesses was a matter for determination by the trial judge; and there appears to have been.no abuse of discretion in refusing a new trial on this ground.
2. The damages recovered were for personal injuries causing pain and suffering; as to which the amount of recovery is left to the enlightened conscience of the jury; and the verdict for $1,250 can not be held excessive.
3. The remaining assignments of error are without merit.

Judgment affirmed.


Broyles, J.,.not presiding.